     Case 1:19-ap-01021-GM         Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19                 Desc
                                   Main Document     Page 1 of 15


1
2
                                                                        FILED & ENTERED
3
4                                                                              AUG 26 2019
5
                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6                                                                         BY Gonzalez DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12   In re:                                             CHAPTER 7

13   Shellie Melissa Halper                             Case No.: 1:09-bk-23807-GM
                                                        Adv No: 1:19-ap-01021-GM
14
                                                   MEMORANDUM OF OPINION RE: ORDER
15                                                 GRANTING MOTION TO DISMISS
                                        Debtor(s).
16                                                 COMPLAINT WITH PREJUDICE

17                                                      Date:      August 6, 2019
     Shellie Melissa Halper                             Time:      10:00 AM
18                                                      Courtroom: 303
19                                     Plaintiff(s),
             v.
20
21   Jerome Bennett Friedman, an individual
22
23                                  Defendant(s).

24
25             In 2009 Shellie Halper filed a bankruptcy case under chapter 11.1 This was
26   converted to chapter 7 a few months later. On April 22, 2011, Soloman Cohen and

27
28
     1
         1:09-bk-23807




                                                       -1-
     Case 1:19-ap-01021-GM               Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19             Desc
                                         Main Document     Page 2 of 15


1    Twin Palms Lending Group each filed a complaint under 11 USC §523.2 J. Bennett
2    Friedman of the Friedman Law Group P.C. was the initial attorney representing Twin
3    Palms.
4               The Twin Palms Adversary complaint asserted the following: that in 2007 Halper
5    solicited a loan from Twin Palms for $225,000, that she arranged the details of this loan
6    and all subsequent loans, and that she is a licensed real estate and mortgage broker. It

7    then details two additional loans, each of which Halper executed as an individual and as

8    president of TMCS. There were a series of defaults and then Halper represented to

9    Twin Palms that she would be entitled to 50% of the settlement proceeds of a lawsuit

10   between Larry Flynt Enterprise and Ron Stover and that this would be sufficient to pay

11   off all three of the loans from Twin Palms. There was a settlement between Flynt and

12   Stover, but the loans from Twin Palms were not paid off. The complaint goes on to

13   assert that the original notes were part of a fraudulent scheme of Halper and Stover,

14   where they said that the investments would be to purchase property in Mexico and that

15   the proceeds from the Mexico investment would pay off these notes. Further, that the

16   third note was promised to be secured by Stover’s residence in Oregon, but it was not

17   since Stover did not own a residence.

18              The Cohen adversary complaint was initially filed pro se. It stated that Friedman

19   was a trusted friend and advisor to Cohen for over 20 years and that Friedman invested

20   much of his own funds and solicited funds from other investors into the Mexican

21   Investments. As in Twin Palms there was more than one note. It contends that Halper

22   asked Cohen for the money and that she arranged all the details of the first loan, which

23   was secured by an office building that she owned. Halper, through Stover, then asked

24   Cohen for additional money, resulting in a total of 10 loans totaling $2,936,000, none of
     which has been repaid. It goes through the details of these loans, some of which were
25
     to Halper and some to Paradise in Cortez, LLT (“PIC”), of which Halper was a member.
26
     As in the Twin Palms Adversary, the Cohen Adversary complaint recounts that
27
28
     2
         1:11-ap-01317 (“Cohen Adversary”) and 1:11-ap-01319 (“Twin Palms Adversary”) respectively




                                                            -2-
     Case 1:19-ap-01021-GM              Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19                    Desc
                                        Main Document     Page 3 of 15


1    Friedman told him that the loans would be paid on settlement of the Flynt v. Stover
2    litigation and this was agreed to by Halper. There were later loans and other
3    agreements, but the loans were never paid.3
4            On June 23, 2011, Halper filed a motion to disqualify Friedman as Twin Palm’s
5    counsel on the ground that he had previously represented Halper in the issues of the
6    adversary proceeding. It states that Friedman is a partner and investor in Twin Palms

7    and that Friedman ghost-wrote the Cohen adversary proceeding. In 2009 Halper

8    testified in a state court proceeding that Friedman introduced her to various lenders in

9    the Mexico property (including Cohen) and to Ron Stover.4 She testified that some of

10   the notes to the various lenders were drafted by her and some were drafted by

11   Friedman.5 The parties stipulated that Friedman was disqualified as Twin Palm’s

12   counsel.6

13           Both adversary proceedings were stayed for some period of time due to an

14   alleged pending criminal investigation against Halper. But the stay was lifted and

15   discovery proceeded. When Halper failed to comply with various court orders, she was

16   held in contempt and eventually her answer was stricken in each case.7 After receipt

17   and review of the evidence, the Court granted judgment to Cohen and to Twin Palms. 8

18   Halper appealed to the Bankruptcy Appellate Panel, which affirmed. Her appeal to the

19   Ninth Circuit Court of Appeals is pending. 9

20           The first four claims for relief in the current adversary proceeding are against

21   Friedman and his law firm. They assert that in filing the declaration of Solomon Cohen

22   in support of the default judgment, Friedman breached his fiduciary duty to the Court

23   and to Halper since it contained knowingly false statements – in that Friedman is the

24   one who brought Stover to Halper and that Friedman is the one who prepared the notes

25
     3
       Cohen Adversary, dkt. 1
26   4
       Twin Palms Adversary, dkt. 8, p. 7, 8
     5
       Twin Palms Adversary, dkt. 8, p. 12
27   6
       Twin Palms Adversary, dkt. 9
     7
28     Cohen Adversary, dkt. 83, 95, 101, and 109; Twin Palms Adversary, dkt. 84, 94, 107, and 112
     8
       Cohen Adversary, dkt. 112, 113, 116, 120, 121; Twin Palms Adversary, dkt. 123, 124, 128, 132, 135
     9
       BAP cc 17-1172 and cc 17-1171; Ninth Circuit 18-60019 and 18-60020




                                                            -3-
     Case 1:19-ap-01021-GM        Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19          Desc
                                  Main Document     Page 4 of 15


1    and cosigned them. It also asserts that Friedman violated the California Rules of
2    Professional Conduct by entering into a business transaction with a client and revealing
3    privileged information. Specifically, that Friedman provided Halper with poor legal
4    advice as to the §523 actions in that he intended Cohen and Twin Palms to prevail; he
5    represented Twin Palms against Halper even though he had a conflict of interest; he
6    shared confidential information with Cohen and Twin Palms to the detriment of Halper;

7    and he ghost-wrote and funded the Cohen and Twin Palms adversary proceedings

8    against Halper. In the second claim for relief, Halper asserts that Friedman told her that

9    he had vetted Stover, that she did not need to appear for her depositions in the Cohen

10   and Twin Palms adversary proceedings, and that - without consulting with Cohen and

11   Ferguson - he prepared the Ferguson and Cohen declarations which led to the default

12   judgment and that those declarations were false. The third and fourth claims for relief

13   are based on the same allegations as above.

14          The fifth and sixth claims for relief are against Cohen and Twin Palms, asserting

15   that they had knowledge of the wrongful actions by Friedman as to breaching his

16   fiduciary duty and that they actively participated in that and in defrauding the Court. The

17   seventh claim for relief is for declaratory relief against all defendants.

18
19   The Motion to Dismiss

20          The Motion to Dismiss is brought on three grounds: statute of limitations,

21   litigation privilege, and standing.

22
23          Statute of Limitations

24          Halper has known since at least 2010 of her claims against Friedman, since she
     listed them in her bankruptcy schedules filed at that time. She also listed claims against
25
     Stover and thus knew that this was a “bad deal.” In 2011 she filed a motion to disqualify
26
     Friedman as Twin Palms’ counsel and at that time she set forth the conflicts of interest
27
     and other allegations raised in this complaint. These include that he had previously
28




                                                   -4-
     Case 1:19-ap-01021-GM         Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19              Desc
                                   Main Document     Page 5 of 15


1    represented her, that he was a partner and investor in Twin Palms and this violated the
2    Rules of Professional Conduct, that he ghost-wrote the Cohen adversary complaint, that
3    he obtained confidential information from Halper when he represented her and that he
4    should not have been able to use that to the benefit of Cohen and Twin Palms, and that
5    Friedman introduced her to Stover.
6           All of this was known to Halper some eight years ago and is now barred by both

7    the one-year statute of limitations from the time of discovery of attorney malpractice and

8    the three-year limitation on fraud or the four-year catchall limitation.

9           Not only was she fully aware of the facts back in 2011, but she was on inquiry

10   notice and she had a responsibility to investigate. Jolly v. Eli Lilly & Co., 44 Cal. 3d

11   1103, 1111 (1988).

12
13          Litigation Privilege

14          The litigation privilege is set forth in Calif. Civ. Code. §47:

15          A privileged publication or broadcast is one made …

16          (b) In any (1) legislative proceeding, (2) judicial proceeding, (3) in any other

17          official proceeding authorized by law, or (4) in the initiation or course of any other

18          proceeding authorized by law and reviewable pursuant to Chapter 2

19          (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil

20          Procedure, except as follows [ the exceptions do not apply to this case].

21          It has been clarified that the communication must be “(1) made in judicial or

22   quasi-judicial proceedings; (2) by litigants or other participants authorized by law; (3) to

23   achieve the objects of the litigation; and (4) that have some connection or logical

24   relation to the action. [Citations.]” (Silberg v. Anderson, 50 Cal.3d 205, 212 (1990);
     Rohde v. Wolf, 154 Cal. App. 4th 28, 37 (2007). The publication can be made outside
25
     the courtroom even when there is no function of the court or its officers involved or it is
26
     made prior to the lawsuit. Wilton v. Mountain Wood Homeowners Ass’n, 18 Cal. App.
27
     4th 565. 569 (1993). The litigation privilege is absolute regardless of whether it was
28




                                                   -5-
     Case 1:19-ap-01021-GM        Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19             Desc
                                  Main Document     Page 6 of 15


1    made with malice or intent to harm. Kashian v. Harriman, 98 Cal. App. 4th 892, 913
2    (2002).
3           Here the litigation privilege specifically bars the allegations concerning the
4    drafting and filing of lawsuits against Halper; the filing of documents in Halper’s
5    bankruptcy case and the adversary proceedings; Cohen’s and Twin Palms’ signing of
6    documents in their respective lawsuits against Halper; Twin Palm’s and Cohen’s default

7    judgments against Halper; Friedman’s alleged statements at a hearing in Halper’s

8    bankruptcy; and Twin Palms’ and Cohen’s alleged representations to the Court in their

9    respective adversary proceedings.

10
11          Halper Lacks Standing

12          Halper’s claims are property of the bankruptcy estate in that she scheduled them

13   and they existed prior to the filing of the bankruptcy case. As to Twin Palms and Cohen,

14   although they were not scheduled, they date back to 2006 and are also property of the

15   estate.

16
17   Opposition to Motion to Dismiss

18          To prevail on a statute of limitations dismissal, the defendants must show that on

19   the face of the complaint, it is beyond doubt that plaintiff can prove no set of facts

20   establishing equitable exceptions to the rules governing limitations periods. United

21   States ex. Rel. Air Control Technologies, Inc. v. Pre Con Indus., Inc., 720 F.3d 1174,

22   1178 (9th Cir. 2013); Jablon v. Dean Witter Co., 614 F.2d 677, 682 (9th Cir. 1980).

23   Because the application of a limitation period often depends on matters outside the

24   pleading, statutes of limitations defenses are not generally resolved on Rule 12(b)(6)
     motions. Supermail Cargo Inc. v. United States, 68 F.3d 1204, 1206-1207 (9th Cir.
25
     1995). There is no statute of limitations period as to fraud on the court and a judgment
26
     may be vacated at any time on this ground. Ehrenberg v. Roussos (In re Roussos), 541
27
     B.R. 721, 724 (C.D.Cal. 2015). There is also no statute of limitations for a declaratory
28




                                                  -6-
     Case 1:19-ap-01021-GM          Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19            Desc
                                    Main Document     Page 7 of 15


1    relief claim.
2            Conduct that rises to fraud on the court is intentional or willful, harms the integrity
3    of the judicial process, relates to a central issue in the case, and has influenced the
4    court’s decision or affected the outcome of the litigation. In short, it was Friedman and
5    not Halper who handled this whole investment scheme and Halper never received the
6    money. The parties were aware of this, but nevertheless proceeded in the adversary

7    actions.

8            As to the other claims, each filing of a document triggered a separate statute of

9    limitations. And the discovery rule also extends the statute of limitations. And there is a

10   continuing violation since each small harm may not be actionable by itself. Here

11   Friedman engaged in continuous acts of fraud up until July 2018 and there is a three-

12   year statute of limitations.

13           As to the litigation privilege, some of these claims are not in tort, such as fraud on

14   the court. Also, the statements were made by Friedman, who fraudulently used Cohen

15   and Ferguson as straw people to accomplish their plan to engage in fraud on the court.

16   Thus, since Friedman was neither a litigant nor a participant authorized by law, the

17   litigation privilege does not apply. Because the defendants were aware that the claims

18   were frivolous, they lacked a good faith belief in any legally viable claim.

19           As to standing to sue, these claims did not exist before the bankruptcy case was

20   filed and thus did not become part of the property of the estate. If they are property of

21   the estate, the court must grant Halper leave to amend to name the Trustee.

22
23   Reply

24           Halper ignores that the complaint mirrors the motion to disqualify Friedman,
     which was filed in 2011.
25
             Courts regularly dismiss complaints based on the statute of limitations.
26
             The claim of fraud on the court is an attempt to get a second bite of the apple
27
     because her motion for relief under FRCP 60(b) was denied on 8/7/18 and is currently
28




                                                   -7-
     Case 1:19-ap-01021-GM        Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19             Desc
                                  Main Document     Page 8 of 15


1    on appeal.
2           A claim under FRCP 60(d)(3) does have a time restriction. It cannot be brought
3    several years after the fact when the party seeking the relief knew of the supporting
4    facts at the time of the judgment or order. Pyramid Technology Corp. v. Nicoles, Inc., 9
5    Fed. Appx. 786 (9th Cir. 2001) (delays in bringing an action for fraud on the court is
6    nearly as threatening to the integrity of the judicial process as the fraud itself.)

7           Several of the cases cited by Halper actually limit the time for bringing a “fraud on

8    the court” complaint under FRP 60(d)(3) – the “fraud” must not be known as of the time

9    of the entry of the judgment and it couldn’t be discovered despite diligent inquiry within

10   one year.

11          An action for the alleged disclosure of confidential client information is not

12   continuous, but only arises once. Monolith Portland Midwest Co. v. Kaiser Aluminum &

13   Chem. Corp., 407 F.2d 288 (9th Cir. 1969). The substance of the attorney-client

14   communication is not a property right; it is the relationship that is protected. Once the

15   fabric of the relationship is broken, it cannot be repaired and so no further claim for relief

16   arises due to ongoing breaches. Halper is also barred by laches, waiver, and estoppel

17   because she waited 8 years to do anything about the alleged breach.

18          As to litigation privilege, the contents of the Twin Palms and Cohen filings in their

19   §523 cases go to the heart of Halper’s claims in this adversary proceeding. Friedman is

20   an owner of Twin Palms and thus an authorized participant in the Twin Palms adversary

21   proceeding. Further, there is no requirement that the litigation have merit for the

22   litigation privilege to apply. La Jolla Group II v. Bruce, 211 Cal. App. 4th 461, 476 (2012).

23          As to standing, Halper knew since 2010 that she had entered into a bad deal with

24   Stover and listed her claims against him in her bankruptcy schedules. Therefore, any
     claim that Halper had against Friedman or his firm as to what he did or did not do
25
     concerning Stover is property of the estate. And the same applies as to any claim
26
     against Friedman concerning the investment project.
27
     ////
28




                                                   -8-
     Case 1:19-ap-01021-GM        Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19           Desc
                                  Main Document     Page 9 of 15


1    ////
2
3                                     ANALYSIS AND RULING
4
5           "When ruling on a motion to dismiss, we may 'generally consider only allegations
6           contained in the pleadings, exhibits attached to the complaint, and matters

7           properly subject to judicial notice.' " [citation omitted] (quoting Swartz v. KPMG

8           LLP, 476 F.3d 756, 763 (9th Cir. 2007)). We accept factual allegations in the

9           complaint as true and construe the pleadings in the light most favorable to the

10          nonmoving party. [citation omitted]. We need not accept as true conclusory

11          allegations that are contradicted by documents referred to in the complaint.

12          Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003)

13          (internal citation omitted).

14   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1030-1031 (9th Cir. 2008)

15
16          When ruling on a Rule 12(b)(6) motion to dismiss, if a district court considers

17          evidence outside the pleadings, it must normally convert the 12(b)(6) motion into

18          a Rule 56 motion for summary judgment, and it must give the nonmoving party

19          an opportunity to respond. See Fed. R. Civ. P. 12(b); Parrino v. FHP, Inc., 146

20          F.3d 699, 706 n.4 (9th Cir. 1998). A court may, however, consider certain

21          materials -- documents attached to the complaint, documents incorporated by

22          reference in the complaint, or matters of judicial notice -- without converting the

23          motion to dismiss into a motion for summary judgment. [Citations omitted.]

24   United States v. Ritchie, 342 F.3d 903, 907-908 (9th Cir. 2003)

25
            As to the Friedman objection to the request for judicial notice of the Halper
26
     declaration of August 6, 2018, the Court agrees that the content of the declaration
27
     cannot be accepted as true. The content does not directly reflect on the issue of statute
28




                                                 -9-
     Case 1:19-ap-01021-GM               Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19                          Desc
                                         Main Document    Page 10 of 15


1    of limitations, etc. Therefore the objection is sustained.
2
3                                             Claims One through Five
4            Claims one through five all deal with matters which have a set statute of
5    limitations, with the latest possible triggering date for at least some of them being that of
6    discovery. The longest time limit would be four years.

7            Although this complaint never mentions the Motion to Disqualify Friedman, the

8    Court can take judicial notice of it. Ms. Halper, under penalty of perjury, set forth facts

9    known to her at the time as to the relationship of Friedman to herself, the various

10   investments, Cohen, Twin Palms, etc.10 Thus there is no factual question that - as of

11   June 2011 - Halper knew all of the allegations of conflict and breach of professional

12   conduct which are contained in the current complaint.

13           As to the theory of continuous breach, the Court finds that this does not apply in

14   the case before it. It is the confidential relationship between Halper and Friedman that

15   was allegedly destroyed. This occurred only once, although it is asserted that Friedman

16   used pieces of information on an ongoing basis. However, this is an unclear area of the

17   law. But even if there was a differentiation of each separate act, in this case the

18   complaint is barred by estoppel and waiver. Once Halper knew of the first substantive

19   breach and particularly that there would be subsequent breaches, she was required to

20   act. That all occurred as early as 2011 and continued throughout the case11 The delay

21   in dealing with this was unwarranted and damaging. The Twin Palms adversary has

22   close to 200 docket entries and the Cohen adversary is similar. Many hours and a great

23   deal of money have been spent on these cases. This is grounds for estoppel as to this

24   late assertion against Friedman and the others.
             Also, there is no continuous time limit for breach of the attorney-client privilege.
25
     Once the breach took place, the attorney-client privilege is broken and there is nothing
26
27
     10
28      Twin Palms adversary, dkt. 8.
     11
        See complaint ¶21 for a list of about 38 docket numbers, which chronicles papers filed from the initial complaint
     in April 2011 into 2012, 2013, etc.




                                                            -10-
     Case 1:19-ap-01021-GM        Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19              Desc
                                  Main Document    Page 11 of 15


1    left to shatter. Here the alleged initial breach was in 2011. It was known by Halper in
2    2012. That was the time that the clock started to run.
3           Because of that, the questions of litigation privilege and standing are not
4    relevant. However, a brief note that to the extent that Friedman acted wrongly within
5    the adversaries, or leading up to the adversaries, he was certainly protected by the
6    litigation privilege. He was a co-owner or investor in Twin Palms. At one time he was

7    the attorney for that entity. While the litigation privilege may not cover every allegation

8    against Friedman, it certainly relates to much of the content of this complaint.

9           Finally, all of this arose pre-petition or is the continuation of pre-petition actions

10   and thus it is property of the Estate. The Trustee was not named and, given the ruling

11   on the statute of limitations, there is no reason to now grant Halper the right to amend to

12   name him.

13
14                                             Claim Six

15          The issue of “fraud on the court” is more complex. If brought under FRCP

16   60(b)(3), there is a one-year limitation beginning when the judgment is entered.

17   Although this is not a motion, the complaint seeks to relieve Halper from the final

18   judgments and thus FRCP 60(b)(3) does apply. But the alleged fraud took place when

19   the Cohen and Ferguson declarations were filed and certainly no later than May 30,

20   2017 when the default judgments were entered – based largely on those declarations.

21   This complaint was filed on March 18, 2019 and therefore FRCP 60(b)(3) is unavailable.

22          Halper thus relies on FRCP 60(d)(3), which is specifically applicable to set aside

23   a judgment for fraud on the court. Halper cites several cases for the theory that there is

24   no time limit for filing a complaint or motion under Rule 60(d)(3), but they do not support
     this adversary proceeding. Thus, for example, the Seventh Circuit in In re Golf 225, 652
25
     F.3d 806, 809 [incorrectly cited as being in 625 F.3d] states:
26
27          The problem of definition arises from the fact that a motion to set aside a

28          judgment on the ground of fraud on the court has no deadline. It must therefore




                                                  -11-
     Case 1:19-ap-01021-GM         Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19               Desc
                                   Main Document    Page 12 of 15


1           be defined narrowly lest it "become an open sesame to collateral attacks,
2           unlimited as to the time within which they can be made by virtue of the express
3           provision in Rule 60(b) [now 60(d)] on this matter, on civil judgments." Oxxford
4           Clothes XX, Inc. v. Expeditors Int'l of Washington, Inc., 127 F.3d 574, 578 (7th
5           Cir. 1985); see also Drobny v. Commissioner, supra, 113 F.3d at 678. The
6           question is, how narrowly? To answer this question we need to consider what

7           kind of fraud ought to be a ground for setting aside a judgment perhaps many

8           years after it was entered. The answer is the kind of fraud that ordinarily couldn't

9           be discovered, despite diligent inquiry, within a year, and in some cases within

10          many years—cases in which there are no grounds for suspicion and the fraud

11          comes to light serendipitously. Examples are bribery of a judge or exertion of

12          other undue influence on him, jury tampering, and fraudulent submissions by a

13          lawyer for one of the parties in a judicial proceeding, such as tendering

14          documents he knows to be forged or testimony he knows to be perjured

15          [Citations omitted].

16          Similarly, the case of Pyramid Technology Corp. v. Nicoles, Inc., 9 Fed.Appx
17   786, 787 (9th Cir. 2001) holds that delaying until after trial (and in that case as in the
18   current one after an appeal) is fatal to raising a challenge of fraud on the court:
19          The existence of broad inherent powers to vacate judgments is not a license for
20          parties to refrain from bringing motions until after an appeal on the merits. By
21          doing so in the present case, Nicoles has extended the life of this litigation for
22          more than two years after the United States Supreme Court denied certiorari.
23          The court's broad inherent powers to vacate its own judgment for fraud on the
24          court reflect the threat fraud poses to the integrity of judicial process. But the
25          dilatory actions taken by Nicoles are nearly as threatening.
26
            The fraud alleged in this complaint does not fall into the category described in
27
     Golf. Halper knew of the complained-of actions for some eight years, but waited almost
28
     two years after judgment (and even a year after her loss on the first round of appeal) to




                                                  -12-
     Case 1:19-ap-01021-GM                Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19     Desc
                                          Main Document    Page 13 of 15


1    affirmatively raise them as a fraud on the court.
2               One cannot merely sit on these matters and - some years later - raise them as a
3    sword against the allegedly erring attorney. This does not mean that they could not be
4    used as a shield in the Twin Palms and Cohen adversaries. And should the Ninth
5    Circuit reverse the default and let these matters proceed to be litigated, Halper has her
6    right to put forth her theories of defense such as Friedman’s involvement, her innocence

7    and reliance on him, etc. But she cannot proceed against him for affirmative relief.

8    That ship sailed years ago.

9               While FRCP 60(d)(3) has no stated time limit, the courts have uniformly required

10   that the filing be within a reasonable time. Although the facts stated in the Cohen and

11   Ferguson declarations can be seen as a continuance of the asserted “fraud on the

12   court” that began with the complaints themselves, they can also be seen (as argued by

13   Plaintiff) as a separate set of acts that began the time running only when they were filed

14   on April 13, 2017.12

15              If seen as a continuance for fraudulent allegations in the complaints, eight years

16   is not reasonable. Matters in the adversaries against Halper were heard by the Court

17   on a periodic basis during that time. Halper appeared through counsel and later alone.

18   She was an active participant, if only to try (quite successfully) to delay the cases

19   moving forward to discovery. Prior to entry of default she never raised the issue that

20   Friedman had defrauded the court.

21              But looking at the 2017 declarations as separate acts that could be classified as

22   “fraud on the court,” this complaint was still not brought within a reasonable time. The

23   complaint was filed almost two years after the declarations were filed. During that

24   period of time, default judgment was entered in each case (based on the content of
     those declarations) and Halper filed her appeal and actively participated in prosecuting
25
     the appeal in the BAP. Only after the BAP affirmed the default judgments did she move
26
     this court to vacate the default judgments and for an indicative ruling – solely on the
27
28
     12
          Cohen adversary, dkt. 113; Twin Palms adversary, dkt. 124




                                                             -13-
     Case 1:19-ap-01021-GM               Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19                           Desc
                                         Main Document    Page 14 of 15


1    issue of her failure to pay the required sanctions, never mentioning the claim of fraud on
2    the court.13 However, after the tentative ruling on the motion for an indicative ruling had
3    been made available, she filed a supplemental declaration asserting the incorrect
4    statements in the Ferguson declaration – alleging the same “facts” as are contained in
5    this adversary complaint.14
6             And even the motion for an indicative ruling was filed almost a year before this

7    adversary complaint was filed.15 Halper articulated her “fraud on the court” facts in her

8    supplemental declaration filed on August 6, 2018, but still waited months to bring this

9    adversary complaint.

10            Reasonableness is not solely measured in days or years. It can also be

11   measured in the actions that took place during the passage of time. Here Halper’s

12   delay in bringing this adversary complaint as to “fraud on the court” pursuant to FRCP

13   60(d)(3) was not reasonable.

14
15                                                         Claim Seven

16            Claim seven for declaratory judgment carries the same statute of limitations as

17   the legal or equitable claim on which it is based. Bank of New York Mellon v. Citibank,

18   N.A. (2017) 8 Cal.App.5th 935, 943; Mangini v. Aerojet-General Corp. (1991) 230

19   Cal.App.3d 1125, 1155. Since claims one through six are all barred by the statute of

20   limitations, so is claim seven.

21
22            The Motion to Dismiss with granted with prejudice.

23
24            ###
            Date: August 26, 2019
25
26   13
        Cohen adversary, dkt. 155; Twin Palms adversary, dkt. 173; Halper’s appealed to the BAP as to the denial of her
     motion for an indicative ruling – the BAP affirmed the Court’s ruling and no further appeal was taken. BAP CC-18-
27
     1225; BAP CC-18-1126.
     14
28      Cohen adversary, dkt. 168. This was not filed in the Twin Palms adversary. The Court did not consider it since it
     was a response providing new information after Halper had access to the tentative ruling.
     15
        Cohen adversary, dkt. 153, 155; Twin Palms adversary 171, 173




                                                             -14-
     Case 1:19-ap-01021-GM   Doc 32 Filed 08/26/19 Entered 08/26/19 15:05:19   Desc
                             Main Document    Page 15 of 15


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          -15-
